Citation Nr: 0307135	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  93-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1948 to July 
1950.

In June 1984, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of a right knee injury.  In 
1992, the veteran submitted an application to reopen the 
claim.  A November 1992 RO rating decision that determined 
there was no new and material evidence to reopen the claim.  
In an April 1995 decision, the Board also found that no new 
and material evidence had been submitted.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).

In a January 1997 joint motion, the parties requested that 
the Court remand the April 1995 Board decision for 
consideration of the "separate issue" of service connection 
for residuals of a right knee injury based on direct 
incurrence of the right knee injury in service.  In a January 
1997 order, the Court granted the parties' motion, the 
decision was vacated and the case was thereafter returned to 
the Board.

In July 1997, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in 1998.  In an April 1998 decision, the Board denied service 
connection for residuals a right knee injury, based on a de 
novo review of the evidence.

In June 1999, the veteran appealed the April 1998 decision to 
the Court, moving for a remand and stay of proceedings.  VA's 
General Counsel did not file a timely response and in August 
1999, the Court vacated the April 1998 Board decision and 
again remanded the case to the Board for readjudication. 

In a November 1999 letter, the Board notified the veteran and 
his attorney of his right to submit additional argument 
and/or evidence with regard to the appeal.  A review of the 
evidence in the claims folders does not show receipt of 
additional argument or evidence from the attorney.

In May 2000, the Board again remanded the case to the RO with 
instructions for a VA orthopedic examiner to remedy certain 
insufficiencies in a previous examination report and to 
clarify a previous nexus opinion.  Such was accomplished in 
an October 2000 VA examination report.  The RO issued a 
Veterans Claims Assistance Act of 2000 (VCAA) notification 
letter in October 2001 and issued a supplemental statement of 
the case in December 2001.  


FINDINGS OF FACT

1.  A right knee disability did not preexist active service.

2.  Medical evidence tending to link the current right knee 
disability with an in-service injury has been submitted.  

3.  Lay evidence of more or less continuous right knee 
symptoms from active service to the present has been 
submitted.


CONCLUSION OF LAW

It is at least as likely as not that the current right knee 
disability began during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's service medical records (SMRs) 
reflects that he underwent an enlistment examination in 
February 1948.  A history of a 1944 right upper leg fracture 
was noted but no right knee injury or impairment was 
mentioned.  

The SMRs also reflect that in September 1949 a right knee X-
ray was negative.  A few days later, right knee internal 
derangement was diagnosed and the veteran was admitted for 
treatment.  The treatment slip notes that the veteran 
reportedly experienced sudden right knee pain about a week 
earlier but that he did not recall any injury.  The treatment 
slip also reflects that the veteran was limping, the right 
knee was slightly swollen, and the "palpalum" was markedly 
tender.  There was an irregular scar beginning on the lateral 
aspect of the knee joint extending posteriorly up the thigh.  
The slip notes that the veteran had suffered a right leg 
fracture in an auto accident in 1944 but does not tend to 
associate the current right knee condition with that injury.  
In fact, "DNEPTE" (did not exist prior to entry onto active 
duty) with respect to the knee injury was annotated on the 
treatment slip.  The veteran was returned back to full duty 
over a month later in October 1949.

The veteran underwent a medical examination in January 1950.  
The report contains an anatomical diagram depicting a right 
knee scar just above the patella on the medial aspect and 
extending laterally to the back side of the knee.  A second, 
crescent-shaped scar was depicted on the posterior right 
knee.  The examination report does not mention any right knee 
disorder.

In July 1950, the veteran underwent a discharge examination.  
The spine and extremities section the report notes 
"Derangement, Internal, Ligamental, Rt. Knee (9-22-49)".  
The summary of defects section of the report notes 
"Derangement, Internal, Ligamental, Rt. Knee (9-22-49) 
(NCD)".  The report notes that the veteran was to receive a 
bad conduct discharge.  The veteran received an "other than 
honorable" discharge from the Marine Corps shortly 
thereafter.

In February 1971, a Dr. Mattill reported that the veteran had 
injured the right knee in 1966.  

In a March 1971 decision, the RO determined that the 
veteran's character of discharge barred VA benefits. 

In July 1982, the veteran received a DD Form 215 reflecting 
an upgraded character of discharge.  He sought service 
connection for the right knee in October 1982.

A November 1982 VA orthopedic examination report notes that 
the veteran gave a history of a right knee injury in 1949 
with continuing problems from that time and a bruised knee in 
1963 with the first surgery for cartilage removal in 1966.  
According to the report, the patella and more cartilage were 
removed in 1967 and a ligament was repaired in 1971.  
November 1982 X-rays showed degenerative changes.  

The RO denied service connection in January 1983 on the basis 
that any current impairment arose as a result of several 
right knee injuries that occurred after active service.  

A May 1992 report from The Southern Neurologic Institute 
reflects that the veteran injured his right hip in an auto 
accident in 1944 and ended up with a shorter right leg.  
Thereafter, he developed progressive degenerative arthritis 
of the right knee and currently wore a right knee brace full-
time.  

In October 1993, the veteran testified before the undersigned 
member of the Board that a 1944 auto accident broke his right 
femur but the right knee was not injured.  He testified that 
he slipped and fell in September 1949 and hurt his right 
knee.  The next day, he reported the injury and X-rays were 
taken, which were negative.  A few days later, he again 
sought treatment for increased knee pain and a diagnosis of 
internal derangement was given.  He testified that they 
confined him to the dispensary for over a month and treatment 
with ace wraps was continued until December 1949.  He also 
testified that the knee pain continued, which he reported 
during his discharge examination, and he had a lot of knee 
pain post service while working in construction.   

In November 1983, two lay witnesses reported knowing the 
veteran since 1953 and recalled that the veteran clearly 
limped and complained of right knee pain in 1953.  A third 
lay witness reportedly had worked with the veteran since 1950 
and testified that the veteran had a right knee problem in 
1950.  

In December 1983, the veteran reported that following active 
service he took aspirin for knee pain until surgery was 
ultimately required. 

In June 1984, the Board found that the right knee injury 
clearly and unmistakably had existed prior to active service.  

In October 1992, Guy Heyl, MD, examined the veteran and 
opined that severe right knee degenerative arthritis began 
with the 1949 injury in service.  In January 1994, Dr. Heyl 
reported degenerative arthritis in both knees but much worse 
on the right.  In July 1994, Dr. Heyl performed a right total 
knee replacement.

During a November 1997 VA orthopedic compensation and pension 
examination, bilateral osteoarthritis of the knees and 
bilateral knee cartilage problems were found.  The examiner 
noted that it was possible that there could have been a 
subacute meniscus injury in 1949 that would not show up on X-
rays.  However, it was also "possible" that a fall in 1963 
was the first clinically significant pathology.  The examiner 
opined that it was "most likely" that any knee problem was 
not related to a 1949 injury as the current knee problems 
were bilateral and there was no history of trauma to the left 
knee.  

In April 1998, the Board denied service connection for the 
right knee, finding that an in-service right knee injury was 
acute and transitory, resolved without residual disability, 
and that the current right knee osteoarthritis arose many 
years after active service and is unrelated to any condition 
shown during active service.  

As noted in the introduction, in July 1999, the veteran filed 
an unopposed motion to remand the April 1998 Board decision 
for readjudication.  In an August 1999 order, the Court 
granted the veteran's motion, vacated the April 1998 Board 
decision, and remanded it to the Board for readjudication

In November 1999, the Board wrote to the veteran's attorney 
offering an opportunity to submit any further evidence or 
argument in support of his appeal.  

In October 2000, another VA examiner reviewed the claims file 
and examined the veteran.  The examiner remarked that it 
would be very difficult to make distinct conclusions in this 
case.  The examiner stated that there were no specific X-rays 
from 1949, but then noted that X-rays showed no bony 
pathology.  The examiner noted that the 1949 SMR mentioned 
that the veteran reportedly did not have any specific injury 
at that time and questioned the veteran about that statement.  
In reply, the veteran said that the statement was not 
correct.  The examiner agreed with the veteran that the 
posterior knee scar had been from traction in 1944 due to the 
femur fracture and not due to any knee injury in 1944, 
although the examiner also felt that the right knee could 
have been injured in the 1944 auto accident nevertheless.  
The examiner also stated "it is possible" that the soft 
tissues of the knee could have been injured when the veteran 
fell on it, just as the veteran as reported.  The examiner 
also noted that the treatment report mentioned that at the 
time that the veteran sought treatment in 1949, he was 
limping and the knee was swollen; however, the examiner 
concluded that the right knee condition is "probably more 
likely to have been sustained in the motor vehicle accident 
in 1944 or later falls in 1966".  

II.  Legal Analysis

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  To this end, in October 2001, the RO sent a letter 
to the veteran explaining that if the veteran would identify 
any evidence not already of record, the RO would assist in 
obtaining it.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, rating actions, a statement of 
the case and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
claim, and what evidence that is potentially probative or not 
probative of the claim.  38 C.F.R. § 3.159(b)(1), (e)).  The 
RO has attempted to obtain, and has associated with the 
claims file, all pertinent service records, VA medical 
records, and the private medical records identified by the 
claimant.

The Board emphasizes that the RO notified the veteran of the 
provisions of the VCAA and its potential impact on his claim, 
allowing him an additional period of time in which to present 
evidence and/or argument in support of the appeal.  For the 
reasons set out above, the veteran will not be prejudiced as 
a result of the Board deciding the claim at this time. 

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In this case, a right knee injury was documented during 
active service.  It did not exist prior to entry and it 
required over a month of treatment.  A separation examination 
report clearly notes a right knee injury. although it was not 
considered to be disabling at that time.  The veteran has 
claimed continuity of symptoms from 1950 to the present and 
has provided additional lay witnesses to corroborate his 
complaint of those symptoms.  Post service medical nexus 
opinions range from positive to negative.  Moreover, post 
service right knee injuries have complicated the issue.  The 
Board must evaluate all of the evidence to determine whether 
it preponderates against the claim.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  

Dr. Heyl feels that the current right knee disorder began 
during active service.  Although the doctor did not review 
the claims file, the reported history on which the opinion is 
based appears to be essentially correct, that is, the veteran 
fractured the right femur in 1944, injured the right knee in 
1949, and underwent his first right knee surgery in 1966.  
The Board finds that Dr. Heyl has adequate knowledge of the 
correct factual background and that there is no factual 
inaccuracy in his report that would lessen the probative 
value of his opinion.  

On the other hand, in November 1997 a VA examiner found 
bilateral osteoarthritis and bilateral knee cartilage 
problems and felt that these bilateral features tended to 
dissociate current right knee disability from right knee 
trauma during active service.  The Board is not persuaded by 
this opinion because it appears that the right knee problems 
began many years earlier than left knee problems and that the 
right knee osteoarthritis is more severe.  Moreover, the 
November 1997 VA examiner did not account for the lay 
evidence of more or less continuous right knee symptoms from 
active service.  Thus, even though the medical evidence 
currently shows bilateral knee impairments, the Board agrees 
with the October 2000 VA examiner that an injury to the right 
knee, clearly documented during active service, might have 
caused or contributed to the disease process.  

Concerning the October 2000 VA opinion, that examiner found 
that the right knee could have suffered soft tissue damage in 
1949.  This tends to associate the current disability with 
the in-service injury and to that extent, it is favorable to 
the claim.  The VA examiner, however, could not dissociate 
the current right knee disability from a 1944 auto accident.  
However, the veteran has testified that the right knee was 
not injured in the 1944 accident and the Board finds no 
reason to find the veteran's testimony to be incredible.  
Moreover, a right knee injury that preexisted active service 
is not consistent with the enlistment examination report of 
1948 that found the right knee to be normal, nor is it 
consistent with the September 1949 treatment report that 
clearly notes that the knee injury "DNEPTE".  The Board 
concludes that the right knee condition did not begin prior 
to active service and for that reason discounts the October 
2000 VA examiner's opinion on that point.  

In the alternative, if a 1966 injury caused the current knee 
disorder, this would not explain the continuous right knee 
symptoms since 1950.  Thus, the Board also discounts the 
October 2000 VA examiner's opinion on that point.  Overall, 
the Board finds it difficult to accept the October 2000 VA 
examiner's opinion, which finds the more likely cause to be 
either a 1944 upper leg fracture not involving the knee, or a 
1966 injury, for which there is very little information.  
Because the 1949 knee injury is documented in the SMRs, 
because Dr. Heyl felt that the current right knee condition 
began with that injury, and because the lay evidence suggests 
that the symptoms had been continuous since that time, the 
Board finds that the evidence is at least in approximate 
equipoise in this case.  Resolving the remaining doubt in 
favor of the veteran, the Board will grant service connection 
for residuals of a right knee injury. 


ORDER

Service connection for residuals of a right knee injury is 
granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

